Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 7, 13, and 19-20 are currently pending in this application. Claims 2-6, 8-12, and 14-18 are canceled.

Response to Applicant’s Remarks
Claim amendments filed 08/02/2021 overcame all prior rejections. Independent claims  amendments includes the allowable subject matter of dependent claims 3-6, 9-12, and 15-18, rewritten in independent form including all of the limitations of the base claim and any intervening claims. For this reason, all rejections have been withdrawn.

Pertinent Art Cited
The following US Patent Applications and/or NPL references reveal the current state of the art:
Byron et al. (US 2016/0180242) teaches a computer-implemented method for using table-based groundtruth to train a question-answer (QA) system (method and system to training QA using ground truth, figs.1-6) and a system comprising: a processor (processing unit 206 of QA system 100 of computer processor 104, figs.1-2 and par.0041); a data bus coupled to the processor (data bus within QA system 100/200, figs.1-2 and par.0041); and a computer-usable medium embodying computer program code, the computer-usable medium being coupled to the data bus, the computer program code used for using table-based groundtruth to a question-answer system and comprising instructions executable by the processor (par.0021,0024-0026) and configured for: receiving a corpus of text comprising unstructured text and a table (corpus containing unstructured text and table, fig.4; corpora data 345, fig.3), the table comprising quantitative information in a tabular format (table 400 includes rows and columns), the unstructured text comprising a reference to particular data in the table (unstructured text “the following is a list of chief executive officers…of notable 
Madhavan et al. (US 9,916,348) teaches a computer-implemented method, and a system (fig.1) comprising: a processor (processors of system 110, fig.1); a data bus coupled to the processor (data bus within system 110, fig.1); and a computer-usable medium embodying computer program code, the computer-usable medium being coupled to the data bus, the computer program code used for using table-based groundtruth to train a question-answer system (question queries for fact-seeking 
However, Byron and Madhavan individually or in combination does not teach at least “wherein the score for an individual QA pair is increased when at least one of a plurality of conditions is met, the plurality of conditions comprising if a given term in the QA pair is used in the unstructured text, if a concept associated with a given term in the QA pair is referenced in the unstructured text, if the QA pair is derived from unstructured text that references at least one of a table, column label data, row label data, and a table cell, and if a question of a QA pair refers to a relationship that is detected in the unstructured text that references at least one of a table, column label data, row label data, and a table cell”.

Allowable Subject Matter
s 1, 7, 13, and 19-20 are allowed.
The primary reason for the allowance of claim 1 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
“A computer-implemented method for using table-based groundtruth to train a question-answer (QA) system, comprising: receiving a corpus of text comprising unstructured text and a table, the table comprising quantitative information in a tabular format, the unstructured text comprising a reference to particular data in the table, the table comprising referenced data, the referenced data corresponding to the reference to particular data in the unstructured text; parsing the table, the parsing identifying column labels and row labels of the table, the parsing also identifying a type of content associated with the column labels and the row labels of the table; performing QA pair generation operations on the table to generate QA pairs, the QA pairs being based upon information obtained from the table, the information obtained from the table comprising table content, the table content comprising the column labels, row labels and the type of content associated with the column labels and the row labels, the QA pair generation operations generating questions by applying a template to the table content, the template comprising a direct statement template, the direct statement template comprising a statement containing data that is directly stated within the corpus of text; assigning a score to each QA pair to provide QA scored pairs, the score corresponding to an indicator of user interest, the indicator of user interest taking into account whether information from the table used to generate the QA pair comprises referenced data, the score for each QA pair comprising a ranking score for each QA pair; identifying groundtruth QA pairs based upon the ranking score of each QA pair; and, training the QA system using the scored QA pairs as table-based groundtruth, the table- based groundtruth comprising a set of table-based question-answer pairs, each question of an associated QA pair having a corresponding known correct answer, the scored QA pairs being used to perform supervised learning, the supervised learning comprising a machine learning approach for inferring a function from the scored QA pairs, the supervised learning using the scored QA pairs to generate a general rule to be used to associate a given input with a corresponding output; and wherein the score for an individual QA pair is increased when at least one of a plurality of conditions is met, the 
The primary reason for the allowance of claim 7 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
“A system comprising: a processor; a data bus coupled to the processor; and a computer-usable medium embodying computer program code, the computer-usable medium being coupled to the data bus, the computer program code used for using table-based groundtruth to train a question-answer (QA) system and comprising instructions executable by the processor and configured for: receiving a corpus of text comprising unstructured text and a table, the table comprising quantitative information in a tabular format, the unstructured text comprising a reference to particular data in the table, the table comprising referenced data, the referenced data corresponding to the reference to particular data in the unstructured text; parsing the table, the parsing identifying column labels and row labels of the table, the parsing also identifying a type of content associated with the column labels and the row labels of the table; performing QA pair generation operations on the table to generate QA pairs, the QA pairs being based upon information obtained from the table, the information obtained from the table comprising table content, the table content comprising the column labels, row labels and the type of content associated with the column labels and the row labels, the QA pair generation operations generating questions by applying a template to the table content, the template comprising a direct statement template, the direct statement template comprising a statement containing data that is directly stated within the corpus of text; assigning a score to each QA pair to provide QA scored pairs, the score corresponding to an indicator of user interest, the indicator of user interest taking into account whether information from the table used to generate the QA pair comprises referenced data, the score for each QA pair comprising a ranking score for each QA pair; identifying 
The primary reason for the allowance of claim 13 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
“A non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions configured for: receiving a corpus of text comprising unstructured text and a table, the table comprising quantitative information in a tabular format, the unstructured text comprising a reference to particular data in the table, the table comprising referenced data, the referenced data corresponding to the reference to particular data in the unstructured text; parsing the table, the parsing identifying column labels and row labels of the table, the parsing also identifying a type of content associated with the column labels and the row labels of the table; performing QA pair generation operations on the table to generate QA pairs, the QA pairs being based upon information obtained from the table, the information obtained from the table comprising table content, the table content comprising the column labels, row labels and the type of content associated with the column labels and the row labels, the QA pair generation operations 
Claims 19-20 are allowed due to their dependency on claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                       August 6, 2021